Citation Nr: 1521263	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and has been subsequently transferred to the RO in Wichita, Kansas.

The Board additionally notes that the Veteran's electronic Virtual VA file and the Veterans Benefits Management System (VBMS) has been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.

2. Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II. The Merits of the Claims

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He essentially contends that he developed these disabilities as a result of noise exposure during his military service.

Governing Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss and tinnitus may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss and tinnitus).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2014).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R.         § 3.102.

Factual Background and Analysis

The Veteran stated that while he was a cook during service, his duties also included being a tank loader for approximately a month and a rifleman for approximately eight months.  The Veteran stated his symptoms of hearing loss and tinnitus started during service.  He also stated that there was no occupational or recreational noise exposure.

The Veteran's service records confirm that his primary Military Occupational Specialty in the United States Army was a cook.  However, additional personnel records indicate that the Veteran received the Marksman Badge with a Rifle Bar. Furthermore, he also served as a Rifleman, Automatic Rifleman, and Loader.  

According to the service treatment records, there is no indication the Veteran complained of, was treated for, or diagnosed with hearing loss or tinnitus during service.  

In March 2011, the Veteran underwent a VA audiologic examination where a diagnosis of bilateral sensorineural hearing loss and tinnitus was confirmed.  The VA examiner opined that the Veteran's bilateral hearing loss and tinnitus was not caused by or a result of in-service noise exposure as the separation audiogram was within normal limit for both ears and no mention of tinnitus during service was noted.

However, in April 2015, a private audiologist, Dr. K.M.K., determined that based on a review of the evidence of record and the Veteran's lay statements, the Veteran's bilateral hearing loss and tinnitus were at least as likely as not causally related to his military service, particularly due to noise exposure as a shell loader in the infantry.  Dr. K.M.K. stated that while the Veteran's occupational noise exposure while employed at General Motors may have contributed to hearing loss, severe in-service noise exposure had been sustained.  Dr. K.M.K. stated "[n]oise-induced sensorineural hearing loss frequently manifests itself many years after the damage was originally sustained.  Literature states that outer hair cell damage in the cochlea occur prior to an individual ever showing a threshold shift on an audiogram.  Therefore, it is at least as likely as not that [the Veteran's] hearing loss is related to military noise exposure." 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current bilateral hearing loss is related to service, and service connection is established.  The medical evidence of record as a whole supports the proposition that there is an etiological relationship between the origin of his disabilities and his military service. 

The Board finds that the post-service treatment records reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Veteran has repeatedly asserted that he experienced hearing loss and tinnitus since service.  In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  In light of the foregoing, the Board finds that the Veteran currently has bilateral hearing loss and a tinnitus disability.

In addition, the Board also finds the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure during service and evidence indicating that the Veteran performed duties which would have exposed him to excessive noise.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Service incurrence of an acoustic trauma injury has been demonstrated.

The Board also finds that the crucial nexus between the Veteran's current bilateral hearing loss and tinnitus and his in-service noise exposure has been established to substantiate his claims of service connection as evidence by Dr. K.M.K.'s April 2015 opinion.

The Board acknowledges the negative nexus opinion offered in the March 2011 VA examination report.  However, the Board finds this opinion to be inadequate.  Here, the VA examiner's rationale focused on the absence of bilateral hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, current diagnosis, and his lay statements, etc.  The Board finds this contravenes established law that hearing loss at discharge is not required.  See Hensley, 5 Vet. App. at 159-60 (stating that hearing loss as defined by 38 C.F.R. § 3.385 need not be shown in service or at separation from service; service connection may still be established if medical evidence shows that it is actually due to incidents during service); 38 C.F.R.            § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service).  The Board thus accords less weight to this opinion.

In view of the totality of the evidence, including the recognition of in-service noise exposure, current findings of bilateral hearing loss and tinnitus, the credible lay assertions of record, and the positive medical nexus opinion the Board finds that the Veteran's bilateral hearing loss and tinnitus are causally related to noise exposure during active service. 

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


